305 S.W.3d 497 (2010)
Phillip MANZELLA, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92692.
Missouri Court of Appeals, Eastern District, Division Three.
March 2, 2010.
J. Gregory Mermelstein, Columbia, MO, for appellant.
*498 Chris Koster, Atty. Gen., Dora A. Fichter, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The movant, Phillip Manzella, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. We affirm the judgment pursuant to Rule 84.16(b).